DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
Status of Claims
Claims 1-10, 19, 21, 24-26 are cancelled.  Claims 27-32 are newly added.  Claims 11, 13, 22 are newly amended.  Claims 11-18, 20, 22, 23, 27-32 are pending in this application and examined in this Office Action.
 
Status of Rejections
	New grounds of rejection due to the amendments to the claims are set forth, below.  Applicant’s arguments remaining pertinent in view of the new grounds of rejection are addressed at the end of the Office Action.

	1.	The rejection of claims 13-16, 18, 19 and 21-23 under 35 USC 112(a) or 35 USC 112 (pre-AIA ) first paragraph is withdrawn and recast below as new grounds of rejection.
	2.	The rejection of claims 11, 12, and 20 under 35 USC 102(a)(1)/102(a)(2) as being anticipated by USPN 8,058,277 (Hoffman) is withdrawn in view of the amendments to the claims.   
	
	3.	The rejection of claims 11-14, 18 and 20-21 under 35 U.S.C. 103 as being unpatentable over US8058227 (2011) Stanley Hoffman and Elena Tourkina in view of Usunier et al. Stem Cells Int. 2014;2014:340257 and as evidenced by Zhang et al. Stem Cell Res Ther. 2015; 6:234 is withdrawn.

	4.	The rejection of claims 11, 13 and 15-16 under 35 U.S.C. 103 as being unpatentable over US8058227 (2011)  Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) in view of Usunier et al. Stem Cells Int. 2014;2014:340257 (hereinafter referred to as Usunier et al) as applied to claims 11 and 13 above, and further in view of Porada and Almeida-Porada. Drug Deliv Rev. 2010;62(12):1156-1166 (hereinafter referred to as Porada et al) and Batrakova et al. Expert Opin Drug Deliv. 2011;8(4):415-433 (hereinafter referred to as Batrakova et al) is withdrawn.

	5.	The rejection of claims 11, 13, and 19 under 35 U.S.C. 103 as being unpatentable over US8058227 (2011). Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) in view of Usunier et al. Stem Cells Int. 2014;2014:340257 (hereinafter referred to as Usunier et al) as applied to claims 11 and 13 above, and further in view of by Zhang et al. Stem Cell Res Ther. 2015; 6:234 (hereinafter referred to as Zhang et al) is withdrawn.

	6.	The rejection of claims 11 and 17 under 35 U.S.C. 103 as being unpatentable over US8058227 (2011). Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) in view of Wen et al. AAPS J. 2015;17(6):1327-1340 (hereinafter referred to as Wen etal) is withdrawn.

	7.	The rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Usunier et al. Stem Cells Int. 2014;2014:340257 (hereinafter referred to as Usunier et al) in view of US8058227 Application/Control Number: 16/257,303 Page 20 Art Unit: 1632 (2011).  Stanley Hoffman and Elena Tourkina (Reference 1 of IDS filed 06/29/19, hereinafter referred to as the ‘227 patent) and Porada and Almeida-Porada. Drug Deliv Rev. 2010;62(12):1156-1166 (hereinafter referred to as Porada et al) and Batrakova et al. Expert Opin Drug Deliv. 2011;8(4):415- 433 (hereinafter referred to as Batrakova et al) is withdrawn.

	8.	The rejection of claims 11-12, 17, and 20 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 8058227 is withdrawn and recast below in view of the amendments to the claims. 

New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.

	Claims 11-12, 17, and 20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 8058227. 

	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘227 patent disclose a method of treating fibrosis in a subject in need thereof by administering a composition comprising a caveolin-1 scaffolding domain (CSD) peptide with the sequence of SEQ ID NO: 1 or a fragment comprising the B (7 amino acids) and C subdomains (6 amino acids). The species of CSD peptides claimed in the ‘227 patent render obvious the genus of the claimed CSD peptides comprising at least six consecutive amino acid residues of SEQ ID NO: 1, wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids (claim 11) of the instant application. See, ‘277, column 45, example 2, for sequences of the B and C subdomains.
	The ‘277 amino acid sequence of the B subdomain is B (89-95) (FTTFTVT) (seven amino acids) and is encompassed by the claimed SEQ ID NO: 3 (SFTTFTVT) (eight amino acids).  
	The ‘277 amino acid sequence of C subdomain is C (96-101) (KYWFYR) (six amino acids) and is encompassed by the claimed SEQ ID NO: 4 (VTKYWFYR) (eight amino acids).
	Additionally, the claims of the ‘227 patent disclose that the type of fibrosis to be treated includes scleroderma lung disease. Lastly, the ‘227 patent defines the term “administration” as including oral, intravenous, and intramuscular delivery (Specification column 30-31, lines 66-67 and 1-3, respectively).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-18, 20, 22, 23 and 27-32 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of fibrosis in a subject comprising administering an effective amount of a comprising  caveolin-1 scaffolding domain (CSD) peptide having amino acid sequence of SEQ ID NO: 1 (20 amino acids) does not reasonably provide enablement for  a method of treating comprising administering a subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO:1, or a composition wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids (peptides: first issue).
Further, while being enabled for treatment of fibrosis in a subject comprising administering an effective amount of caveolin-1 scaffolding domain (CSD) peptide having amino acid sequence of SEQ ID NO: 1 in the presence and absence of autologous mesenchymal stem cells (MSCs) does not reasonably provide enablement for treatment comprising administering allogeneic or MSCs from any species (xenogeneic) (cells: second issue).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Claim 11 recites: A method of treating fibrosis in a subject, the method comprising administering to a subject in need thereof an effective amount of composition comprising a caveolin-1 scaffolding domain (CSD) subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO:1, and wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids.

Claim 13 recites: the method of claim 1, wherein the method comprises administering first composition  comprising an autologous, allogeneic, or syngeneic treated mesenchymal stem cell (MSC) and a second composition comprising the CSD subdomain peptide.

Claim 22 recites: A method of treating lung fibrosis in a subject, the method comprising administering to a subject in need thereof an effective amount of a composition comprising an autologous, allogeneic, or syngeneic treated mesenchymal stem cell (MSC), wherein the treated MSC has been treated with a treatment selected from the group consisting of:
a) culture with a subdomain of a CSD subdomain peptide comprising at least six consecutive amino acid residues of SEQ ID NO:1, and wherein the CSD subdomain peptide comprises at least eight amino acids and less than 20 amino acids and
b) genetic modification with a nucleic acid molecule encoding a subdomain of a CSD subdomain peptide comprising at least six consecutive amino acid residues of SEQ ID NO:1, and wherein the CSD subdomain peptide comprises at least eight amino acids and less than 20 amino acids.

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement. These factors include, but are not limited to:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

(A) The breadth of the claims: 
First issue (peptides): Both claims 11 and 22 recite “a (CSD) subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO:1, and wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids.”  
Second issue (cells): claim 11 recites the word “comprising.”  Although claim 11 does not recite any cell type, administration of autologous, allogeneic, or syngeneic mesenchymal stem cells (MSCs) would be included in the word “comprising” as evidenced by dependent claim 13, reciting autologous, allogeneic, or syngeneic  MSCs.  Claim 22 recites “autologous, allogeneic, or syngeneic  MSCs.” The claims are broad, encompassing administration of MSCs from any source (allogeneic and xenogeneic).

(B) The nature of the invention: 
First issue (peptides): the nature of the invention is unpredictable. Caveolin-1 protein has been identified as a promising therapeutic target in fibrotic diseases (Specification page 3, lines 18). Caveolin-1 is under expressed in several cell types in systemic sclerosis (SSc) patients, and this deficiency can lead to the overexpression of collagen and the differentiation of monocytes into smooth muscle actin+ (ASMA+) fibroblastic cells, contributing to the disease pathology (Specification page 3, lines 24-32). Furthermore, MSCs from SSc subjects demonstrated a reduced capacity to differentiate into adipose cells, as measured by FABP4 expression (Fig. 4). However, the adipogenic capacity could be restored following treatment with a CSD peptide (Fig. 4), which is defined as amino acid residues 82-101 of caveolin-1 (equivalent to SEQ ID NO :1) (Specification page 4, lines 1-3 and page 28, lines 29-34).  Simultaneous treatment with a CSD peptide and adipose-derived MSCs in a murine model of scleroderma led to a reduction in lung tissue fibrosis (Fig. 8; Specification page 52). Lastly, the specification discloses that three different CSD subdomains (SEQ ID NOS: 2-4) were able to reduce the migration capacity of monocytes treated with TGF-B to similar levels observed with the full length CSD peptide, suggesting a possible anti-fibrotic role for the CSD subdomains defined by SEQ ID NOS: 2-4 (Figure. 9; Specification page 53, lines 14-24; Table 2).  However, Applicant’s specification only discloses only treatment with the full length CSD-1 peptide (SEQ ID NO: 1).
Second issue (cells): the ability of MSCs to treat lung fibrosis in the presence of CSD-1 is dependent upon the source of the cells, and the nature of the recipient of the transplanted cells.  Applicant’s specification discloses MSCs have demonstrated some therapeutic efficacy in the treatment of systemic sclerosis (SSc), but that MSCs from SSc patients have altered phenotypes compared to healthy MSCs (Specification page 2, lines 28-24; page 3, lines 1-16). Further, the specification discloses autologous MSC injection (page 45, line 25 through page 46, line 7) and subsequent CSD-1 peptide (SEQ ID NO:1) administration.  The specification also discloses injection of MSCs from saline and bleomycin donor mice into saline and bleomycin treated host mice (page 51, beginning line 20), using either autologous or syngeneic MSCs. 

(C) The state of the prior art:  
First issue (peptides): Caveolin-1 protein has been identified as a promising therapeutic target in fibrotic diseases (Specification page 3, lines 18).  Subdomains of the Caveolin-1 protein comprising consecutive 6-8 amino acids sequences of the caveolin-1 amino acid sequence have been identified as potential therapeutic agents (Eveleth, cited below). 
Second issue (cells): Autologous MSC therapies are well known in the art. Traditionally MSCs were thought to be an immune-privileged cell type due to their low immunogenicity (Ankrum et al. 2014) (of record). However, more recent evidence has indicated that this may not be the case. While less immunogenic then other cell types, allogeneic MSCs were shown to elicit both humoral and cellular immune responses in vivo leading to rejection of the transplanted cells (Ankrum et al. 2014). This may partially explain why allogeneic MSC transplants result in poor donor engraftment, with most MSCs dying within 48hrs of transplantation, while syngeneic transplants demonstrate durable engraftment (Ankrum et al. 2014). Methods to improve donor engraftments during allogenic transplants have been proposed and include treating the recipient with immunosuppressive drugs or modifying the MSCs to be less immunogenic (Ankrum et al. 2014). Additionally, while other studies have suggested that xenotransplantation is possible across mammalian species, most were performed using immunocompromised recipients (Li et al. 2012). The success of xenotransplantation is further complicated by the mechanisms through which MSCs exert their therapeutic effects. In most cases, it is thought that the therapeutic efficacy of MSCs is due to their production of exosomes and soluble mediators, rather than donor cell engraftment (Ankrum et al. 2014). This could explain why hundreds of different clinical trials report various therapeutic outcomes (Kean et al. 2013)(of record). In fact, when engraftment was measured during clinical trials most studies report poor donor cell engraftment (Kean et al. 2013). In summary, while some success has been achieved with the transplantation of allogenic MSCs, the state of the art teaches that the transplantation of xenogeneic MSCs is unpredictable. This aspect is not remedied by the state of the art nor the instant specification.

(D) The level of one of ordinary skill (first and second issues):  one of ordinary skill in the art is usually a medical doctor or a Ph.D.

(E) The level of predictability in the art:
First issue (peptides): the level of unpredictability in the art is high. The claims are directed to a method of treating fibrosis by the administration of a composition comprising a CSD subdomain peptide, defined as at least six consecutive amino acid residues of the CSD peptide (amino acids 82-101 of caveolin-1 protein, SEQ ID 1) (Specification page 20, lines 1-5).  Eveleth (cited below) discloses the CSD peptide and its subdomains differ in their ability to inhibit collagen and ASMA expression (column 45, example 2) (markers of lung fibrosis).  Eveleth discloses, for example, subdomains A and B did not inhibit collagen or ASMA expression at any concentration.
Second issue (cells):  Autologous MSC therapies are well known in the art. Traditionally MSCs were thought to be an immune-privileged cell type due to their low immunogenicity (Ankrum et al. 2014) (of record). However, more recent evidence has indicated that this may not be the case. While less immunogenic then other cell types, allogeneic MSCs were shown to elicit both humoral and cellular immune responses in vivo leading to rejection of the transplanted cells (Ankrum et al. 2014). This may partially explain why allogeneic MSC transplants result in poor donor engraftment, with most MSCs dying within 48hrs of transplantation, while syngeneic transplants demonstrate durable engraftment (Ankrum et al. 2014).

(F, G) The amount of direction provided by the inventor and working examples: 	First issue (peptides): the inventors have failed to provide guidance or working examples disclosing a method of treating fibrosis in a subject comprising administering a subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO:1, or a composition wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids or peptides having the amino acid sequences of SEQ ID NOs: 2-4.
Second issue (cells): the inventors have failed to provide guidance or working examples disclosing a method of treating fibrosis using allogeneic or xenogeneic MSCs.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure (first and second issues): due to the lack of guidance provided by the specification, the unpredictability in the art and the breadth of the claims, the specification is not enabling for
1) 	the method of treatment comprising administering a subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO:1, or a composition wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids (the claimed peptides having SEQ ID NOs: 2-4) and
2)	a composition for administration comprising allogeneic or xenogeneic  mesenchymal stem cells (MSCs).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 11, 12, 17, 20, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 2009/0075875, issued as USPN 8,058,227; of record) (Hoffman) in view of Eveleth et al (US 2017/0128520) (Eveleth). The ‘875 document is used for the ease of citing to paragraph numbers.

Hoffman discloses a method of treating fibrosis (title).  Hoffman discloses [0016] treatment of mice having lung fibrosis (the claimed “method of treating fibrosis in a subject;” claim 11). 
	Hoffman discloses [0016] the treatment comprises administration of a CSD peptide (the claimed “comprising administering to the subject in need thereof an effective amount of a composition comprising a caveolin-1 scaffolding domain (CSD);” claim 11).  Hoffman discloses [0035], [0036]  the CSD peptide comprises 20 amino acids (SEQ ID NO: 1) and that it is functional when delivered in vivo.  Hoffman discloses that the fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039].
	Hoffman discloses [0081], [0086]  the nucleic acids encoding the proteins. Hoffman discloses that both the peptides and nucleic acids encoding the peptides can be delivered either in vitro or in vivo [0108] and via transfer of genetic material in cells [0137] by intramuscular injection [0137]. Hoffman discloses [0138] that the transduced cells can be infused or transplanted back into the subject (autologous transplantation).
	Hoffman discloses [0194] the CSD peptide (SEQ IDNO:1) can be administered in a pharmaceutically acceptable carrier by intravenous injection (claim 17). 
	Hoffman discloses [0042] the CSD peptide can be used to treat scleroderma (claim 20).
	Hoffman SEQ ID NO: 1 is identical to applicant’s SEQ ID NO: 1 as shown below.

    PNG
    media_image1.png
    158
    656
    media_image1.png
    Greyscale

	The relationship of the claimed subdomain peptides (SEQ ID NOs: 2-4) having at least 6 consecutive amino acids and the full length CSD subdomain peptide (SEQ ID NO: 1) is show below.   

    PNG
    media_image2.png
    151
    694
    media_image2.png
    Greyscale
	Hoffman differs from the claims in that the document fails to disclose a peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO: 1 wherein the CSD subdomain comprises at least 8 amino acid and less than 20 amino acids.   However, Eveleth cures the deficiency.
	Eveleth discloses [0133] use of caveolin peptides for treatment of inflammatory diseases such as scleroderma.  Eveleth discloses [0072]  a CSD sequence (Eveleth SEQ ID NO: 6) (14 amino acids total) which comprises a consecutive sequence of 6 amino acids which is identical to Applicant’s claimed SEQ ID NO: 2 (claim 12) and which comprises at least 8 amino acids and less than 20 amino acids. 
	Claim 12 recites “the CSD subdomain peptide comprises an amino acid sequence” and therefore the word “comprising” allows other amino acid sequences into the CSD peptide.  The CSD subdomain peptide is not limited therefore to only the claimed specific sequence of SEQ ID NO:2.   Eveleth SEQ ID NO: 6 is shown below. The first 8 amino acids (1-8) are identical to the claimed SEQ ID NO: 2 and amino acids 7-14 are identical to the claimed SEQ ID NO: 3.

Eveleth:

    PNG
    media_image3.png
    194
    533
    media_image3.png
    Greyscale

	Regarding claims 12, 27, 28, Eveleth SEQ ID NO: 6 comprising 14 amino acids, includes the claimed SEQ ID NO: 2 (amino acids 1-8 of claimed SEQ ID NO: 1) and also includes the claimed SEQ ID NO: 3 (amino acids 7-14 of claimed SEQ ID NO: 1) (claims 12, 27, SEQ ID NO: 2) (claims 12, 28 ,SEQ ID NO: 3).  
 	Regarding claims 12, 29, Eveleth discloses SEQ ID NO: 14 comprising 13 amino acids which comprise the claimed SEQ ID NO: 4 (which is amino acids 6-13 of Eveleth; VTKYWFYR) as shown below:

    PNG
    media_image4.png
    205
    580
    media_image4.png
    Greyscale

Both of Eveleth sequences SEQ ID NOs: 6 and 14 meet the claimed “CSD subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO: 1 and wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids (claims 11, 12).
	It would have been obvious to one of ordinary skill to modify the treatment method of Hoffman by using the Eveleth CSD subdomain peptide having SEQ ID NO: 6 (comprising the claimed SEQ ID NO: 2 and the claimed SEQ ID NO: 3)  or Eveleth peptide having SEQ ID NO: 14 (comprising the claimed SEQ ID NO: 4) in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039] and Eveleth disclosing treatment using caveolin modulators (abstract).  
	One of ordinary skill would have had a reasonable expectation of success in using either CSD subdomain peptide of Eveleth for treatment of fibrosis in view of Hoffman disclosing that fragments of the CSD subdomain peptide which bind to calveolin-1 are effective in treatment of fibroses such as scleroderma.
	One of ordinary skill would have been motivated to use the Eveleth CSD subdomain peptide having SEQ ID NO: 6 or 14 in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039] and Eveleth disclosing treatment using caveolin modulators (abstract).  
 
	2.	Claims 13, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Eveleth as applied to claims 11, 12, 17, 20, 27-29 above and further in view of Usunier (of record) as evidenced by Zhang (of record).
	The teachings of Hoffman and Eveleth above are incorporated herein in their entirety.  
	Hoffman and Eveleth differ from the claims in that the documents fail to disclose administering a composition comprising autologous, allogenic or syngeneic mesenchymal stem cells.  However, Usunier cure the deficiency.
	Usunier discloses mesenchymal stem cells have potential as a cell therapy in the therapy of inflammatory diseases (Abstract) including scleroderma (figure 1).  Usunier discloses that mesenchymal stromal cell therapy has antifibrotic effects (page 5, left column, “4”).  Usunier discloses transplantation of MSCs in bleomycin induced lung fibrosis was most effective when the therapy was administered earlier (page 18, left column, bottom paragraph).
	Regarding claim 18, Zhang is cited herein as evidence that MSCs have multilineage potential and have the ability to differentiate into adipocytes (Introduction, page 1).
	Regarding claims 13 and 14, Hoffman above discloses [0137], [0138]  that the CSD composition can be administered in a pharmaceutically acceptable carrier and delivered to the subject’s cells in vivo or ex vivo (autologous cells), thereby disclosing administering a first cell composition and a second composition comprising CSD subdomain peptide.  
	It would have been obvious to one of ordinary skill to modify the Hoffman/Eveleth fibrosis treatment method by administering mesenchymal stem cells as suggested by Usinier in view of the teachings of Usinier that administration of MSCs provided numerous therapeutic benefit in preclinical models of pulmonary fibrosis (page 13, right column, first full paragraph).
	One of ordinary skill would have had a reasonable expectation of success in administering mesenchymal stem cells as an antifibrotic treatment in conjunction with a CSD composition in view of the teachings of Usinier that MSCs have antifibrotic potential for different organs systems (Abstract) and have been shown to elicit numerous therapeutic benefits in preclinical models of pulmonary fibrosis (Table 4) and in view of the teachings of Hoffman that CSD administration had therapeutic effects.
 	One of ordinary skill would have been motivated to administer both mesenchymal stem cells together with CSD peptides (simultaneously) or in consecutive sequence (claim 14) to a subject in need of treatment in view of the teachings of Hoffman and Usinier that both provide beneficial treatment in order to optimize therapeutic outcome (claim 13). 
	
	3.	Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman, Eveleth and Usinier as applied to claims 11-14, 17, 18, 20, 27-29 above and further in view of Porada (of record).  The teachings of Hoffman, Eveleth, Usinier, Zhang above are incorporated herein in their entirety.  	
 
	Hoffman, Eveleth, Usinier, Zhang differ from the claims in that the documents fail to disclose the MSC is treated with a composition comprising a nucleotide sequence encoding a CSD peptide.  However, Porada cures the deficiency.
	Porada teaches that MSCs possess unique properties that make them ideal for cell therapies and as vehicles for drug delivery, such as their ability to home to damaged tissues following in vivo administration (Abstract). Porada discloses by using gene therapy to engineer MSCs to either augment their natural production of a desired protein, or to enable them to express an exogenous protein, it is possible to broaden the therapeutic application of MSCs (5. MSC as vehicles for delivering therapeutic genes page 4, left column) (claim 15). 
	 Porada discloses MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy (5. MSC as vehicles for delivering therapeutic genes page 4, bottom paragraph). Porada discloses that MSCs that were modified to overexpress endogenous therapeutic proteins were shown to be more effective in repairing damage tissues such as the myocardium, central nervous system, and liver compared to unmodified MSCs (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph).
	It would have been obvious to one of ordinary skill to modify the treatment method of Hoffman, Eveleth, Usunier and Zhang  by using MSCs treated with a nucleic acid encoding a CSD peptide prior to administration as suggested by Porada in view of the teachings of Porada that MSCs modified to overexpress endogenous therapeutic proteins were shown to be more effective in repairing damage tissues such as the myocardium, central nervous system, and liver compared to unmodified MSCs (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph).
 	One of ordinary skill would have had a reasonable expectation of success in using MSCs genetically modified to express a CSD peptide in view of the teachings of Porada that MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy.
	One of ordinary skill would have been motivated to administer MSCs expressing a CSD peptide in view of the teachings of Usinier that MSCs have antifibrotic potential for different organs systems (Abstract) and have been shown to elicit numerous therapeutic benefits in preclinical models of pulmonary fibrosis (Table 4), in view of the teachings of Hoffman that CSD administration had therapeutic effects and in view of Porada, disclosing that MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy.

	4.	Claims 22, 23, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Porada in view of Hoffman, Eveleth and Usinier.
	Porada discloses MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph). Porada discloses that MSCs that were modified to overexpress endogenous therapeutic proteins were shown to be more effective in repairing damage tissues such as the myocardium, central nervous system, and liver compared to unmodified MSCs (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph). Porada discloses that MSCs possess unique properties that make them ideal for cell therapies and as vehicles for drug delivery, such as their ability to home to damaged tissues following in vivo administration (Abstract). 
	Porada discloses that by using gene therapy to engineer MSCs to either augment their natural production of a desired protein, or to enable them to express an exogenous protein, it is possible to broaden the therapeutic application of MSCs (5. MSC as vehicles for delivering therapeutic genes, page 4, bottom paragraph).
	Regarding claim 23, Porada discloses “This ease of transduction coupled with the ability to subsequently select and expand only the gene-modified cells in vitro to generate adequate numbers for transplantation combine to make MSC one of the most promising stem cell populations for use in gene therapy studies and trials” (the claimed MSC is treated prior to administration to the subject”).
	Porada differs from the claims in that the document fails to disclose a method of treating lung fibrosis in a subject comprising administering an effective amount of a composition comprising a genetically modified MSC comprising a nucleic acid molecule encoding a CSD subdomain peptide comprising at least six consecutive amino acid residues of SEQ ID NO: 1 and wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids (claim 22, part b).  However, Hoffman and Eveleth cure the deficiency.
Hoffman discloses [0016] treatment of mice having lung fibrosis (the claimed “method of treating fibrosis in a subject;” claim 22) by administration of a CSD peptide.  Hoffman discloses [0016]  the CSD peptide comprises 20 amino acids (SEQ ID NO: 1) and discloses the nucleic acid molecule encoding the CSD peptide of SEQ ID NO: 1.  Hoffman discloses that the fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039].
	Eveleth discloses treatment using caveolin modulators (abstract). Eveleth discloses a peptide sequence SEQ ID NO: 6  which comprises the claimed SEQ ID NO: 2 (claim 30) and the claimed SEQ ID NO: 3 (claim 31) and which has 14 amino acids and the nucleic acid sequences encoding the peptides. 
	Eveleth also discloses a peptide SEQ ID NO: 14 which comprises the claimed SEQ ID NO: 4 (claim 32) and which has 13 amino acids.  
	Both Eveleth peptides sequences SEQ ID NO: 6 and SEQ ID NO: 14 meet the claimed “a CSD subdomain peptide comprising at least 6 consecutive amino acid residues of SEQ ID NO: 1 and wherein the CSD subdomain peptide comprises at least 8 amino acid residue and less than 20 amino acids” (claim 22, part b).
	It would have been obvious to one of ordinary skill to modify the MSC of Porada by genetically modifying the MSC with a nucleic acid molecule encoding a CSD subdomain peptide comprising at least 6 consecutive amino acids of SEQ ID NO: 1, wherein the CSD subdomain peptide comprises at least 8 amino acids and less than 20 amino acids as suggested by Hoffman and Eveleth to obtain a method of treating fibrosis in a subject in need thereof in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and that they are also effective in treatment of fibrosis [0039] and Eveleth disclosing treatment using caveolin modulators (abstract).  
	One of ordinary skill would have had a reasonable expectation of success in using the CSD subdomain peptides of Eveleth (SEQ IDS NOs: 6 and 14) for treatment of fibrosis in view of Hoffman disclosing that fragments of the CSD subdomain peptide which bind to calveolin-1 are effective in treatment of fibroses, in view of Eveleth disclosing treatment using caveolin modulators, and Porada disclosing MSCs are an ideal stem cell population for genetic engineering because they are readily transduced, can efficiently produce transduced proteins, and can expand to generate an adequate number of cells for therapy
	One of ordinary skill would have been motivated to use the Eveleth CSD subdomain peptide having SEQ ID NO: 6 (comprising claimed SEQ ID NO 2 and claimed SEQ ID NO:3) or Eveleth SEQ ID NO: 14  (comprising the claimed SEQ ID NO> 4) in view of the teachings of Hoffman that fragments of CSD [0039] are capable of binding to the calveolin-1 binding domain and are effective in treatment of fibrosis [0039], Eveleth disclosing treatment using caveolin modulators (abstract) and Porada disclosing MSCs possess unique properties that make them ideal for cell therapies and as vehicles for drug delivery, such as their ability to home to damaged tissues following in vivo administration (Abstract). 

	Response to Arguments

	Applicant’s arguments, filed 02/28/2022, have been considered but not found persuasive. 
	
1.	Regarding the rejection under 35 USC 112, Applicants argue
The Examiner alleges that while the Specification is enabling for the use of autologous, allogenic, or syngeneic MSCS, the Specification does not reasonably provide enablement for a method of treating fibrosis in a subject using MSCs from any species.

As an initial matter, Applicants have cancelled claims 19 and 21 herein, rendering the rejection of these claims moot.

Without necessarily agreeing with the Examiner, but in an earnest effort to advance prosecution, Applicants have amended claim 13 (from which claims 14-16 and 18 depend) and claim 22 (from which claim 23 depends) to recite that the MSC is autologous, allogeneic, or syngeneic. Applicants submit that the amended claims are enabled.

	In reply and contrary to the arguments, claims 13 and 22 continue to recite “allogeneic MSCs” and claim 11 encompasses  “allogeneic MSCs” as evidenced by claim 13.  Allogeneic refers to tissues which are genetically dissimilar and therefore immunologically incompatible although from individuals of the same species. Contrary to Applicant’s arguments the amended claims are not enabled on this point.

2.	Regarding the rejection of claims 11, 12 and 20 under 35 USC 102, the rejection is withdrawn in view of the amendments to the claims. Therefore, Applicant’s arguments are moot.

3.	Regarding the rejection of claims 11-14, 18, 29, 21 under 35 USC 103 as being unpatentable over the '227 patent (Hofman) in view of Usunier and as evidenced by Zhang, the rejection is withdrawn.  Applicant’s arguments are moot.  Eveleth is newly cited for teaching subdomains of CSD-1 (SEQ ID NO: 1).

4.	Regarding the rejection of claims 11, 13 and 15-16 under 35 U.S.C. 103 as being unpatentable over the '227 patent in view of Usunier and further in view of Porada and Batrakova, the rejection is withdrawn.  Applicant’s arguments are moot.  Eveleth is newly cited for teaching subdomains of CSD-1 (SEQ ID NO: 1).

5.	Regarding the rejection of claims 11, 13 and 19 under 35 U.S.C. 103 as being unpatentable over the '227 patent in view of Usunier and Zhang, the rejection is withdrawn.  Applicant’s arguments are moot.  Eveleth is newly cited for teaching subdomains of CSD-1 (SEQ ID NO: 1).

6.	Regarding the rejection of claims 11 and 17 under 35 U.S.C. 103 as allegedly being unpatentable over the '227 patent in view of Wen, the rejection is withdrawn.  Applicant’s arguments are moot.  Eveleth is newly cited for teaching subdomains of CSD-1 (SEQ ID NO: 1).

7.	Regarding the rejection of claims 22 and 23 under 35 U.S.C. 103 as being unpatentable over Usunier in view of the ‘227 patent, Porada and Batrakova, the rejection is withdrawn.  Applicant’s arguments are moot.  Eveleth is newly cited for teaching subdomains of CSD-1 (SEQ ID NO: 1).

8.	Regarding the rejection of claims 11-12, 17, and 20 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 and 9-10 of U.S. Patent No. 8058227, the rejection is withdrawn and new grounds of rejection set forth.
	Applicants have respectfully requested that the double patenting rejection be held in abeyance until claims are deemed allowable in the instant application.  
	In reply, a terminal disclaimer remains required.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents /docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632